DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-6 and 8-15 are allowed.
Claim 1 is allowable as the prior art fails to anticipate or render obvious the claimed limitations including “…to adjust a distance between the collimation lenses of the laser changing unit or adjusts a distance between the mask and the collimation lenses to repair the printing pattern formed on the target or sinter a printing ink.”
Claim 10 is allowable as the prior art fails to anticipate or render obvious the claimed limitations including “...acquiring the image of the printing pattern formed on the target, by the vision sensor; determining whether to repair or sinter the printing pattern by analyzing the image acquired by the vision sensor, by the laser control unit; transmitting whether to repair or sinter the printing pattern to the laser changing unit, by the laser control unit; adjusting the intensity, the magnitude of the wavelength, or a pulse width of the laser beam depending on whether to repair or sinter the printing pattern, by the laser changing unit, changing the traveling direction of the laser beam by receiving information on whether to repair or sinter the printing pattern from the laser control unit, by the laser steering unit; and adjusting a distance between the laser steering unit and the target by receiving the image from the vision sensor, by the laser control unit.”
Any comment considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XINNING(TOM) NIU whose telephone number is (571)270-1437. The examiner can normally be reached M-F: 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minsun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XINNING(Tom) NIU/Primary Examiner, Art Unit 2828